Title: From Christopher Hughes to Louisa Catherine Johnson Adams, August 1823
From: Hughes, Christopher
To: Adams, Louisa Catherine Johnson


				
					
					August 1823
				
				Anigma by Mr. Canning:There is a word of Plural number,Foe to peace, and tranquil slumber;From, any word you chance to take,By adding S. You plural make;But if to this   word, You add an S,Strange is the metamorphosis;Plural is plural, then no more,And Sweet, what bitter was before.Solution—Though bitter cares soft slumbers seldom meet;Yet, by some loved caress, they’re rendered sweet.One Morn from the Town éloignéeI wandered in the Bois de Soigneés;Gallanted by Columbia’s  pride;Who moved attentive by my side;Discussing, criticising, scanning,The Lines above of Premier Canning;He said to me, in walk thus rural,“Cut cares & cultivate its Plural.”
					
   (that’s Me; Jc!)
N.B. The last is the versification, of a Billet doux, by Col. Rushbrooke; The Father of a Young Lady; to whom, I sent, at her request, the above Relics, from one of my English papers; in my Billet, I counselled Miss Augusta, to “Cut cares & cultivate its plural.”—
				C. HughesI hope Mrs. Adams will find some relief & refreshment, by the perusal of this harmless trifle, after sending me decent newspapers.Mrs: Hughes if she were here, would unite with me, in expressions of the truest esteem & respect, with which, I have the Honour to be, &c, &c, c.C. Hughes
			